Citation Nr: 1509937	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  14-13 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable disability rating for post-operative right thumb scar.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1957 to October 1957 and from June 1958 to October 1958, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

A January 2014 report of general information indicates that the Veteran wished to testify at a hearing before a Decision Review Officer (DRO) in connection with the issue on appeal.  In February 2015, the Veteran and his wife testified at a Board video conference hearing before the undersigned Veterans Law Judge, and a transcript of that hearing is of record.  At the February 2015 hearing, the Veteran indicated that he no longer wished to appear at a DRO hearing.  Accordingly, the Board considers the Veteran's request for a DRO hearing to be withdrawn and will proceed with review of the record.  See 38 C.F.R. § 20.704 (2014).

In statements dated in May 2012 and June 2012, the Veteran raised the issues of entitlement to service connection for coronary artery disease, entitlement to service connection for hypertension, entitlement to service connection for diabetes mellitus, type II, entitlement to service connection for kidney disability, entitlement to service connection for right hand disability, entitlement to service connection for sleep apnea, and a claim to reopen the issue of entitlement to service connection for an acquired psychiatric disability.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

In April 2013, the Veteran underwent VA examination in connection with his claim.  The VA examiner reported that the scar was not painful and/or unstable and that there was no limitation of function due to the scar itself and no other pertinent physical findings.  In his May 2013 Notice of Disagreement, the Veteran asserted that the VA examiner did not thoroughly examine his thumb.  In addition, the Veteran reported that his in-service injury limited the use of his thumb with respect to various activities, including opening and removing tops and medication containers and buttoning clothing.  Further, the Board notes that a September 2012 VA peripheral nerve examination reflects a diagnosis of severe right medial nerve incomplete paralysis, and at the February 2015 Board hearing, the Veteran related his inability to grip and hold things to his service-connected post-operative right thumb scar.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the evidence, the Board finds additional VA examination is warranted to properly evaluate the Veteran's service-connected post-operative right thumb scar.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to ascertain the nature and severity of his service-connected post-operative right thumb scar.  The examination should be performed by an examiner other than the author of the April 2013 VA examination report.  The claims file and a copy of this Remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  In particular, the examiner must describe the location and size of the scar and state whether it is superficial, causes limitation of motion, is unstable, or is painful on examination.  The examiner must also indicate if the scar is hypo- or hyperpigmented, whether the texture is abnormal, and whether the skin is indurated or inflexible.  The examiner must also specifically address the Veteran's reports of a loss of dexterity, a loss of motion, an inability to grip items, and an inability to open container to the extent these limitations are a result of the service-connected scar.

2. Thereafter, re-adjudicate the claim of entitlement to a compensable disability rating for post-operative right thumb scar.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).










_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






